DANA, J.,
concurring.
[¶ 12] I join the result today because the Town does indeed have discretion to consider the rebate from the Maine Residents Property Tax Program, 36 M.R.S.A. §§ 6201-6220 (1990 & Supp.2003), when assessing a taxpayer’s need for an abatement of taxes pursuant to 36 M.R.S.A. § 841(2) (1990). I write separately to make it clear that I do not read the Court’s decision today as concluding that a town could adopt a per se rule making such deductions a matter of standard municipal procedure.1

. The legislative history indicates 'that the purpose of 36 M.R.S.A. § 6216 (1990) was “to make refunds under the Maine Residents Property Tax Program a part of the income equation for purposes of measuring an abatement applicant’s ability or inability to pay.” L.D. 1858, Statement of Facts, (114th Legis. 1990) (emphasis added). While this does not preclude the kind of deduction the Town made in this case, it implies that, as a general matter, municipalities should consider the amount of a state refund when evaluating an applicant’s financial need, rather than when calculating the abatement to be awarded.